Case 2:19-cr-00554-JFW Document 2 Filed 09/17/19 Pagelof2 Page ID#9

  

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

 

 

Case Number | u C na u Uw w &} JA

U.S.A. v. AMIR FRIEDMAN

 

[] Indictment Information

Defendant Number 1
Year of Birth 1965

 

 

Investigative agency (FBI, DEA, etc.) USPS/OIG

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

[_] Class A Misdemeanor [_] Minor Offense [_] Petty Offense
[_] Class B Misdemeanor [] Class C Misdemeanor [¥] Felony
b. Date of Offense

 

c. County in which first offense occurred

Los Angeles

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles
[_] Orange

|] Ventura
[_] Santa Barbara
[_] Riverside |] San Luis Obispo
[_] San Bernardino ["] Other
Citation of Offense 18 U.S.C. § 371, 18 ULS.C. §§ 981(a)(1}(C)
982(a)(7) and 28 U.S.C. § 2461(c)

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

 

 

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [-] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

[¥] No [] Yes

If "Yes," Case Number:

 

Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present
case:

a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE): ,

 

 

CR-72 (03/19)

Case Number:

CASE SUMMARY

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on:

 

G10

 

 

 

   

 

 

Assigned Judge: :
: ts
Charging: ! re} .
The complaint/CVB citation: — a
cas ; — r
[_] is still pending a
[_] was dismissed on: a m.
PREVIOUS COUNSEL &:
Was defendant previously represented? ~Ed Nef [] Yes
IF YES, provide Name:
Phone Number:
COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?
[_] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE.FILED AT THE
TIME THE INDICTMENT.IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION

IS THIS ANEW DEFENDANT? [_] Yes [ ] No
This is the superseding charge (i.e, 1st, 2nd).
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

 

[-] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [_] No
Will more than 12 days be required to present government’ s
evidence in the case-in-chief?

[_] Yes* [-] No
Was a Notice of Complex Case filed on the indictment or
Information?
[-] No

[] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED,
Page 1 of 2

 
Case 2:19-cr-00554-JFW Document 2 Filed 09/17/19 Page 2of2 Page ID #:10
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

INTERPRETER
Is an interpreter required? ~[_] YES NO
IF YES, list language and/or dialect:

 

OTHER

Male [_] Female
[_] U.S. Citizen [[] Alien

Alias Name(s)

 

 

This defendant is charged in:
All counts

[_] Only counts:

 

. [_] This defendant is designated as "High Risk" per _
18 USC § 3146(a)(2) by the U.S. Attorney.

[_] This defendant is designated as "Special Case” per
18 USC § 3166(b)(7).

Is defendant a juvenile? [] Yes []No
IF YES, should matter be sealed? [_] Yes [_] No

The area(s) of substantive law that will be involved in this case
include(s):

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint:

b. Posted bond at complaint level on:
in the amount of $

c. PSA supervision? [_] Yes [_]No
d. Is on bail or release from another district:

 

 

Defendant is in custody:
a. Place ofincarceration: [_] State [_] Federal

b. Name of Institution:
c, If Federal, U.S. Marshals Service Registration Number:

 

 

d.[_] Solely on this charge. Date and time of arrest:

 

e, On another conviction: [] Yes [-] No

IF YES: [_] State [] Federal [_] Writ of Issue
f. Awaiting trial on other charges: [-] Yes [_] No

IFYES: [| State [[] Federal AND

Name of Court:

 

Date transferred to federal custody:

 

[_] financial institution fraud © = [_] public corruption” This person/proceeding is transferred from another district
government fraud [_] tax offenses pursuanttoF.R.crP.  __20 74 ___ 40
[_] environmental issues mail/wire fraud

[_] narcotics offenses [| immigration offenses

{EJ violent crimes/firearms [| corporate fraud

[_] Other

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:

 

 

Date 9/16/2019

a —
Signature of Assistant U.S. Attorney
Ashwin Janakiram
Print Name

 

CR-72 (03/19)

CASE SUMMARY Page 2 of 2
